Citation Nr: 1003088	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip injury.

2.  Entitlement to service connection for residuals of a left 
hand injury.

3.  Entitlement to service connection for joint inflammation 
of the fingers and feet to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As an initial matter, the Veteran failed to appear to a VA 
examination scheduled on August 27, 2009, without apparent 
good cause.  In a December 2009 response to the RO's request 
for a statement of accredited representation in appealed case 
form, the Veteran's service representative acknowledged that 
the Veteran failed to appear for her scheduled VA examination 
and further stated that there was no additional evidence to 
submit.  As the Veteran has failed to provide good cause for 
her failure to appear, her claim is herein decided on the 
merits without an examination.  38 C.F.R. § 3.655 (2009).


FINDINGS OF FACT

1.  The competent medical evidence has not shown residuals of 
a left hip injury nor has the medical evidence shown an 
etiological relation between the claimed left hip disorder 
and service.  

2.  The competent medical evidence has not shown residuals of 
a left hand injury nor has the medical evidence shown an 
etiological relation between the claimed left hand disorder 
and service.  

3.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  While the Veteran has complained of joint pain in the 
fingers and feet, the objective medical evidence does not 
establish that she has a current disability manifested by 
joint pain and, if such a disability exists, it has not been 
shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.306(a) (2009).

2.  A left hand disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.306(a) (2009).

3.  The criteria for service connection for a joint disorder, 
to include service connection as due to undiagnosed illness 
or other qualifying chronic disability have not been met.  
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2005, prior 
to the date of the issuance of the appealed April 2006 rating 
decision.

An April 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the 
April 2006 letter, and opportunity for the Veteran to 
respond, the August 2007 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  As stated previously, in an 
attempt to aid the Veteran in fully developing her claim, the 
RO scheduled the Veteran for a VA examination in August 2007 
and the Veteran failed, without good cause, to appear for her 
examination.  Thus, the Board's decision will be based on the 
evidence already of record.  38 C.F.R. § 3.655.  In this 
regard, it is noted that the duty to assist is not a one-way 
street.  If a Veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds that no additional RO action to further 
develop the record is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  ; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War Veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  This statute expands the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  A "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

I.  Service Connection for Residuals of a Left Hip Injury

A.  Factual Background

The Veteran's May 1989 report of medical examination for 
purposes of enlistment reported a normal musculoskeletal 
system.  Service treatment records show that in September 
1989, the Veteran first complained of left hip pain.  She 
reported pain on the greater trochanter.  She was taken off 
of duty and given crutches.  Treatment notes dated in April 
1990 stated that the Veteran reported having injured her left 
hip during a march in August 1989.  The Veteran further 
reported that she had not improved much within ten months and 
that her pain was intermittent.  The Veteran's treatment 
records notes demonstrate continued treatment for left hip 
pain and a diagnosis of chronic bursitis.  

Private treatment records dated in April 2002 reported normal 
motion and no swelling of the hips.  In her VA-9 substantial 
appeal form, dated in September 2007, the Veteran stated that 
she felt that her hip injury should be reconsidered because 
she was told that she would be uncomfortable because of her 
injury and would have to take pain relievers for the rest of 
her life.  A statement made on behalf of the Veteran by her 
representative stated that the Veteran suffered from left hip 
pain which had been attributed to bursitis which began while 
she was on active duty.

B.  Analysis

As stated above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden, 381 F.3d at 1167.  In this case, while the Veteran 
has asserted that she regularly takes pain medication for 
pain in her left hip, the Veteran's records have not 
demonstrated that the she has a current disability.  In 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)

The Veteran is considered competent to report the observable 
manifestations of her claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (lay testimony iterating 
knowledge and personal observations of witness are competent 
to prove that claimant exhibited certain symptoms at 
particular time following service).  However, in order to 
establish service connection, medical evidence of a current 
disability must be shown.  In this case, the record has 
failed to show any post-service medical evidence of a left 
hip disorder.  The Board again notes that the Veteran failed 
without good cause to appear for her scheduled August 2007 VA 
examination.  This being the case, the Board must determine 
the issue based on the evidence available.  The evidence has 
failed to show a current left hip disability and the 
Veteran's claim for service connection for a left hip injury 
must therefore be denied.

II.  Service Connection for Residuals of a Left Hand Injury

A.  Factual Background

The Veteran's service treatment records are silent as to any 
treatment for or complaints of a left hand injury.  Private 
treatment records from Carilion Rheumatology dated in April 
2002 noted that the Veteran complained of stiffness in the 
index and middle finger on the left hand.  Soft tissue 
swelling of the index and middle fingers on the proximal 
interphalangeal joints was noted, no diagnosis for the 
Veteran's complaints was provided.  In a July 2009 statement, 
the Veteran's representative stated that the Veteran claimed 
to have sustained a laceration on the palm of her left hand 
while on active duty which led to residual disabilities 
including a scar and loss of function.  

B.  Analysis

In this case, the evidence of record has failed to show 
medical evidence of a current left hand disability, competent 
evidence of an in-service injury or a nexus opinion linking 
the Veteran's service to a present disorder.  As stated 
previously, in order to establish service connection there 
must be medical evidence of a disability, a showing of an in-
service incurrence of the disability and evidence which shows 
a link between service and the current disability.  As the 
evidence has failed to show all of the required elements to 
establish service connection, the Veteran's claim must fail.
	




III.  Service Connection for Joint Inflammation of the 
Fingers and Feet to Include as Due to an Undiagnosed Illness

A.  Factual Background

The Veteran's service treatment records include a report of 
medical examination for the purposes of enlistment dated in 
May 1989 which noted asymptomatic pes planus.  Treatment 
notes dated in July 1989 note the Veteran's complaints of 
painful ankles.  X-rays studies dated in July 1989 were found 
to be normal, the Veteran's pain was attributed to pes planus 
and plantar fasciitis.  Later service treatment notes dated 
in October1991 noted that the Veteran complained of joint 
pain and specified only the Veteran's left hip as the cause 
of the joint pain.  

As stated previously, treatment notes from Carilion 
Rheumatology dated in April 2002 noted that the Veteran 
complained of stiffness in the index and middle finger on the 
left hand.  No diagnosis was provided.  In her VA-9 
substantive appeal form, the Veteran stated that she felt 
that a thorough examination to rule out Gulf War related 
problems was in order.  The Veteran stated that she had never 
been checked for fibromaylagia but that she believed that an 
examination should be performed.  The Veteran stated that as 
a Marine she was trained to deal with discomfort and that in 
hindsight she felt that should have probably sought medical 
treatment for her injuries.  The Veteran's representative 
noted in a July 2009 statement that the Veteran contended 
that she had joint inflammation of the fingers and feet 
beginning in 2001 and that she believed this inflammation to 
be due to exposure in the Persian Gulf War.

B.  Analysis

The Veteran contends that her claimed joint disorder may be 
the result of her service in the Persian Gulf War.  As stated 
above, 38 C.F.R. § 3.317 is meant to allow for the award of 
disability benefits for illnesses which by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
Additionally, only qualifying chronic disabilities may be 
considered under this regulation, such chronic disabilities 
are defined by a cluster of signs or symptoms to include 
joint pain.  While the Veteran has complained of joint pain, 
one of the possible manifestations enumerated in 38 C.F.R. 
§ 3.317, there has been no showing whatsoever that her 
claimed symptoms are the result or a manifestation of an 
undiagnosed illness.  Additionally, there has not been the 
requisite showing that her joint pain is chronic.  38 C.F.R. 
§ 3.317(a)(1)(ii)(4).  The Board finds the absence of a 
diagnosis for a chronic disorder and the absence of a medical 
opinion attributing the Veteran's joint pain to an 
undiagnosed illness probative to show that the Veteran's 
claimed joint pain may not be presumed to be related to 
service in the Persian Gulf.  

While the Board acknowledges the Veteran's September 2007 
request for an examination, it must be repeated that the 
Veteran missed her scheduled VA examination, requiring the 
Board's analysis of the Veteran's claim to be based on the 
presently available evidence.  The Board finds this evidence 
insufficient to show that the Veteran's joint disorders were 
due to her Persian Gulf service.

As the Veteran's claim for joint disorders of the fingers and 
feet may not be presumed to be related to her service in the 
Persian Gulf, in order to be service-connected, the Veteran 
must show (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden, 381 F.3d at 1167.  In this case, the Veteran has 
complained of joint pain in her fingers and feet but there is 
no evidence of an in-service incurrence of a joint disorder 
beyond an isolated complaint of ankle pain which appears to 
have resolved.  Nor is there medical evidence of a current 
disability beyond the Veteran's private physician's April 
2002 remark that the Veteran had some soft tissue swelling in 
her index and middle finger of the left hand.  This is not 
sufficient medical evidence to show a current diagnosis or 
objective indications of an undiagnosed illness.  Further, 
the Veteran's records do not contain any opinion linking the 
Veteran's claimed joint disorder with service.  The Veteran's 
April 2002 private treatment notes contain neither a 
diagnosis for the Veteran's swelling fingers nor an opinion 
as to the etiology of such swelling.  Further, the Veteran 
herself has asserted, through her representative's July 2009 
statement, that her symptoms began in 2001, nearly ten years 
after she was discharged.  The Veteran's records do not 
contain sufficient evidence to show an in-service incurrence 
of a disability, a current diagnosis of a disability or a 
link between the Veteran's symptoms and her service.  Thus, 
the Veteran's claim for service connection for inflammation 
of the joints in the fingers and feet must fail.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  The 
preponderance of the evidence is against the Veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER


Entitlement to service connection for residuals of a left hip 
injury is denied.

Entitlement to service connection for residuals of a left 
hand injury is denied.

Entitlement to service connection for joint inflammation of 
the fingers and feet, to include as due to an undiagnosed 
illness, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


